Citation Nr: 0833997	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-17 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs benefits purposes to handle disbursement of funds 
under the provisions of 38 C.F.R. § 3.353.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from July 1986 to 
September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which determined that the veteran was not competent to handle 
disbursement of funds.  The veteran was scheduled for a Board 
hearing in August 2007, but did not appear or indicate any 
desire to reschedule.

The Board remanded this case for additional development in 
October 2007.  The requested development has been 
accomplished.


FINDING OF FACT

The competent medical evidence of record establishes that, 
due to her schizoaffective disorder with anorexia, the 
appellant lacks the mental capacity to handle disbursement of 
VA funds.


CONCLUSION OF LAW

The appellant is not competent to handle the disbursement of 
VA funds at this time. 38 U.S.C.A. § 501(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.353(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). 

The provisions of 38 C.F.R. § 3.159 are inapplicable to 
competency cases, however, in essence because VA's duty-to-
assist applies to claims filed under Chapter 51 of Title 38, 
United States Code.  This case, like all competency cases, is 
subject to the provisions of Chapter 55 of Title 38.  See 
Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (an applicant 
for restoration of competency is not seeking benefits under 
chapter 51, but, rather, is seeking a decision regarding how 
his benefits will be distributed under chapter 55).  

Competency of Payee

The veteran is rated as 100 percent disabled for a 
schizoaffective disorder with anorexia that has been 
effective since April 1998.  In October 2003, a VA staff 
psychiatrist noted that she had followed the veteran for 
several years for her mental illness and requested that the 
veteran be assigned a fiduciary.  The psychiatrist noted that 
there had been numerous occasions when the veteran had been 
exploited by others and ended up being short of money to buy 
food for herself and her daughter.  The psychiatrist further 
noted that these issues had been documented by various 
therapists during the last year and that the veteran had not 
been able to change her behavior.

A finding of incompetency was proposed by the RO in January 
2004.  The veteran submitted statements refuting any finding 
of incompetency noting that she had helped a family member 
out with money upon his release from jail and supported him 
financially and mentally.  She stated that she did not 
understand why she was considered incompetent because she 
could pay bills, balance her checkbook, and be self-reliant.

In March 2004, the RO found that the veteran was not 
competent to handle disbursement of funds.  The veteran 
continues to dispute this finding.  She has consistently 
stated that she is not unstable, routinely takes her 
medication, stopped depending on others, and does a financial 
budget sheet every month.

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation. 38 C.F.R. § 3.353(a).  A decision 
as to incompetency may be made by the RO, subject to appeal 
to the Board. 38 C.F.R. § 3.353(b).  Unless the medical 
evidence is clear, convincing, and leaves no doubt as to the 
person's incompetency, the rating agency will not make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities. 38 C.F.R. § 3.353(c).  Determinations relative 
to incompetency should be based upon all evidence of record 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency. 38 C.F.R. § 
3.353(c).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency. 38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

An August 2003 report from the Center on Independent Living 
notes that the veteran had schizophrenia and that the 
medication she took did not control the condition; she heard 
voices on a daily basis.  She also had bulimia.  She took 
multiple medications for sleep, seizures and psychotic 
behaviors, and depression. She was 15 pounds underweight.  
She lived alone with her 13-year old daughter in a house in 
need of repair.  She managed her own medications and utilized 
a pill box in order to keep track of them.  She independently 
accomplished all tasks of daily living and seemed to take 
good care of her daughter; the counselor observed a roast 
thawing in the sink.  She had a lot of problems managing her 
finances.  She told the counselor that she had accidently 
written hot checks and had trouble remembering transactions.  
She also gave a lot of money away to people in need and to 
her church.  The counselor feared that if her money 
management did not improve, the veteran and her daughter 
could get into a bad situation.  She seemed very interested 
in the idea of having someone help her set up a budget and 
assist her in the management of her funds.  She was able to 
live independently and her basic needs for housing, 
transportation, and medical care (including medication) were 
met.  Monthly income, though she was in need of a budget 
plan, was enough to cover current expenses.

An April 2004 VA field examination report notes the veteran 
had an anorexic condition and a diagnosis of schizophrenia, 
undifferentiated type.  She was able to take care of her own 
personal needs.  Her prognosis was negative.  The beneficiary 
was aware of her source of income and her financial 
obligations.  She had a bank account and paid her bills on 
time.  She was able to maintain a budget of her monthly 
expenses and stated that she was able to manage her own 
funds.  She also said that she would have her psychiatrist 
send a letter to that effect as soon as possible.  The field 
examiner determined that the veteran appeared to be able to 
manage her own funds but until her doctor provided medical 
information to VA, she would have to manage her own funds 
under supervised direct pay for at least one year.  The field 
examiner found that the one-year supervised direct pay seemed 
to be in order in this case.

An August 2004 VA medical record shows the veteran had spoken 
to her primary care provider about how her body will shut 
down if she does not resume eating.  The veteran felt that it 
would be risky going against voices that tell her that she 
should not eat or that she will purge anyway.  She had not 
taken medications as prescribed but denied that she had taken 
"dangerous amounts."   She verbalized that she needed 
someone "24/7" to contact when she was purging but also 
stated that the previous force feedings and eating disorder 
programs had not been helpful.

In April 2005, a VA psychiatrist offered an inpatient stay 
for the veteran encouraging her to re-feed her body.  The 
veteran indicated that she did not want a feeding tube or to 
be hospitalized.  She mentioned that she was planning to 
start her attendance at a Day Hospital shortly.  

A June 2005 VA examination report notes the veteran arrived 
late due to her being transported from the inpatient 
psychiatric unit at the VA hospital.  The past medical 
history indicated that the veteran currently was an inpatient 
at the VA hospital and that no discharge date was anticipated 
at that time.  She had one daughter who was 15 years of age 
and all past history supported the diagnosis of 
schizophrenia, all of which had been reviewed extensively by 
the examiner.  Prior to the examination, all relevant medical 
records, claims file, and the DD-Form 214 were reviewed.  

In terms of issues of competence, it was noted in the record 
that when the veteran was seen by the VA staff psychiatrist 
in October 2003 it was clear that she frequently had no money 
because she would give it away to friends or others.  She 
also was seen for eating disorders.  By the veteran's own 
request during the interview, she asked that a payee be 
appointed because she felt that she was not able to handle 
her funds in a way that would be in her own best interest.  
In interviewing the veteran, it was clear that she was not 
aware of her major expenses, income, outgo, and the 
essentials that would be needed to be there to keep track of 
this, because of the disorganization, poor concentration and 
attention, and cognitive disruption caused by her psychotic 
disorder, namely the schizophrenia.  This interfered in a 
major way in her being able to handle the kinds of details 
necessary to effectively manage her funds.  Therefore, it was 
the opinion of the examiner that the veteran was not mentally 
competent, meaning she was not competent for VA benefits 
purposes.  She could not manage her VA benefits payments in 
her own best interest.  As noted, the veteran requested that 
if possible she would like a payee appointed.  It would 
appear, based on the history and interview data that having a 
neutral payee appointed for the veteran to protect her 
interests financially and be a guardian and manager of her 
funds would be in her best interest.

The diagnosis was chronic paranoid schizophrenia.  Her Global 
assessment of functioning at the time of the interview was 
40, which suggested very substantial problems and substantial 
impairment in reality testing.  She had been noted to have 
hallucinations, which only partially remitted with the 
medications and other treatments.  She obviously had major 
impairments in such areas as being able to work, go to school 
and progress there; also with family responsibilities and in 
judgment and mood.  

A July 2005 VA discharge report notes the veteran decided to 
come to the hospital because she was afraid she would attempt 
suicide and she knew she would be safe there.  She entered on 
July 15, 2005 and was discharged on July 20, 2005.  A later 
July 2005 VA medical record notes the veteran appeared 
preoccupied with her money management and verbalized relief 
that she would have a guardian because she recognized she had 
been very gullible and had allowed several neighbors to watch 
Pay-Per-View on her television; her cable bill was over $350.

In May 2006, a letter from a private psychiatrist notes that 
the veteran was a bright woman who had overcome numerous 
obstacles in her life; she was a single mother of a 16-year 
old daughter and had enrolled in college and taken various 
other courses to upgrade her skills.  She had worked as a 
volunteer and for a salary in various capacities.  It had 
been the psychiatrist's observation over the years that she 
did much better both psychologically and physically when she 
was busy and had a goal she had set for herself.  From their 
conversations, she seemed highly motivated to participate in 
VA's program.

A January 2008 VA inpatient intake evaluation notes the 
veteran recognized she might be at risk for harming herself 
because she was getting worse.  On mental status examination, 
her mood and affect were depressed and blunted.  She denied 
current suicidal and homicidal ideation. She had above-
average intelligence and limited judgment and insight.  A 
February 8, 2008 VA medical record notes the veteran was 
discharged home on February 4, 2008 after an incident in 
which her daughter lost her automated teller machine card.  
The veteran wanted to return to the hospital because she 
wanted to seek help and her daughter wanted her to be stable.  
She endorsed a depressed mood and passive suicidal ideations, 
with no plan or intent.  She stated that she had been 
drinking alcohol and also binging and purging since her 
discharge.  She continued to receive inpatient treatment 
through March 2008.

A March 13, 2008 medical record notes this was the veteran's 
first outpatient visit since her discharge.  She reported 
that she continued to binge eat about once a day in order to 
control stress.

A later March 2008 VA social worker note shows the veteran 
presented to the emergency department with request for 
financial assistance.  She reported she needed funds for 
over-the-counter medications; she had a payee and had not yet 
contacted him to inquire about additional funds.  The veteran 
had been assisted with finances within the last year and 
verbalized understanding of the once annually financial 
assistance that was already provided to her.

In April 2008, a VA social and industrial survey shows the 
veteran reported difficulty with memory and chronology of 
events.  The veteran arrived on time for the interview and 
presently resided at a private residence with her 18-year old 
daughter.  Her daughter was to leave for college in the fall 
and expressed concern about her mother being in danger living 
alone at home.  Regarding her finances, she lived comfortably 
and felt safe.  Her financial affairs were handled by a 
custodian, who was referred by a psychiatrist when it was 
determined that the veteran gave away one fourth of her VA 
back pay to family and friends.  Her family members were 
living in her home at the time and convinced her not to take 
her medication.  At that point, the psychiatrist determined 
that she was giving away all of her money so that she did not 
have any at the end of the month for her expenses.  The 
veteran disclosed that she did not realize her family members 
and friends were taking advantage of her.  Her custodian 
presently paid her mortgage, phone, light and gas, insurance, 
and tax bills, etc.  She also received child support.  The 
veteran's family members were court ordered to leave the 
veteran's home and since their departure the veteran had not 
experienced financial distress.  She reported that she had a 
bank account and had overdrawn the account only once.

On mental status examination, she had some degree of anxiety 
and seemed confused, having difficulty connecting events to a 
particular date in time or chronology.  She reported a 
history of instability related to managing finances, which 
was resolved when a custodian got involved with her accounts.  
She indicated that she is better off with someone else 
handling her money although she would like more independence.

A May 2008 VA medical record notes the veteran was having 
trouble sleeping since stopping one of her medications and 
wanted to go back on it.  She was continuing to have problems 
with purging (twice a day during the week and up to five 
times a day on weekends).  She was otherwise tolerating her 
medication well.

A separate May 2008 VA examination report shows the veteran 
had had numerous hospitalizations for treatment of her 
chronic schizophrenia disorder, eating disorder, and alcohol 
dependency.  She was in the hospital from January 31, 2008 to 
February 4, 2008 and again from February 8, 2008 to February 
18, 2008.  Reasons for admission to the hospital for the 
initial visit were that she was having morbid thoughts, 
drinking more, and being actively psychotic with auditory 
hallucinations.  Also, at that time, she was unable to 
control her binging and purging.  She reported having "safe 
foods" like vegetables and "unsafe foods" like hamburgers 
and pizza.  It was reported that sometimes she felt her food 
might be poisoned.  After her initial hospitalization in 
February, she was readmitted because she had gone home and 
started drinking virtually immediately and became quite 
psychotic with auditory hallucinations.  She had been binge 
eating and purging since her discharge and drinking heavily.   
She stated that since her last discharge she had gotten along 
well and had not had anything to drink since the last holiday 
in Easter.  She stated that she was compliant with her 
medication and admitted she did well when she took her 
medicine and poor when she did not.

Regarding her capacity to manage financial affairs, the 
veteran had a custodian to help her.  She stated that she had 
been taken advantage of by friends and family who got money 
from her and apparently had great difficulty dealing with 
this.  She was quite aware of her economic situation and 
income, which consisted of her VA disability.  She felt that 
the custodian had been helpful but that she did not really 
need him anymore.  Her ability to manage things was 
determined basically by her compliance and state of her 
psychosis.  Since this had been inconsistent with many 
relapses and her own lack of compliance and heavy drinking, 
the examiner felt that in the overall picture, her illness 
reduced her ability to manage her financial affairs.  This 
included consideration of such things as managing her money 
properly.  Based upon the examination, the examiner felt that 
the veteran was not capable of managing her financial affairs 
on a consistent basis.  Therefore, the examiner felt that a 
custodian was warranted to continue supervising her.  In 
conclusion, the examiner's opinion was that the veteran, 
because of her psychiatric disability, lacked the mental 
capacity to manage her affairs in a consistent fashion.  Her 
social function was greatly reduced by her illness, as was 
her ability to work.

In this case, there is clear and convincing evidence to rebut 
the presumption of competency.  At the present time, the 
evidence clearly and convincingly establishes that the 
veteran lacks the mental capacity to contract or to manage 
her own affairs, including disbursement of funds without 
limitation.

Determinations relative to incompetency are based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  The Board has considered all of the evidence 
of record and finds that the probative medical evidence of 
record is against the finding that the appellant is competent 
for VA benefits purposes.

The Board has considered the written contentions of the 
veteran with regard to restoration of a determination of 
competency.  However, the veteran's assertions regarding her 
competency are not supported by the evidence of record and 
are in contrast to the medical opinions of record. 38 C.F.R. 
§ 3.353(c); Sanders v. Brown, 9 Vet. App. 525 (1996).  Her 
assertions also are inconsistent with statements the veteran 
had made during her psychiatric examinations, when she would 
note that she wanted help figuring out her finances.

The evidence establishes the appellant's lack of competence 
to manage her VA funds; as such, the benefit of the doubt 
doctrine does not apply, and restoration of competency for VA 
benefits purposes is not warranted at this time. 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102, 3.353(d); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Sanders v. Principi, 17 Vet. App. 329 
(2003).



ORDER

The appellant is incompetent for Department of Veterans 
Affairs benefits purposes to handle disbursement of funds 
under the provisions of 38 C.F.R. § 3.353.  The appeal is 
denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


